


Exhibit 10.1


AMENDMENT TO THE
FIRSTMERIT CORPORATION AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, FirstMerit Corporation, an Ohio corporation (the “Corporation”),
adopted the FirstMerit Corporation Amended and Restated Supplemental Executive
Retirement Plan (the “Plan”), originally effective as of February 13, 1987, and
amended and restated effective as of August 28, 1995, January 1, 2001 and
January 1, 2008, and amended effective as of January 8, 2009; and
WHEREAS, Section 9.07 of the Plan provides that the Corporation may amend the
Plan from time to time, provided that such amendment does not reduce the
benefits or rights of any Member (as defined in the Plan) or his Beneficiary (as
defined in the Plan) accrued prior to the date of such amendment; and
WHEREAS, the Corporation desires to make the amendments to the Plan set forth
herein (the “Amendment”); and
WHEREAS, subject to the provisions of Article X of the Plan (as modified by this
Amendment), the purpose and intent of the Amendment are to freeze the benefit
payable under the Plan to the CEO at the level of the benefit accrued by the CEO
under the Plan as of November 30, 2013, such that neither later increases nor
decreases in the CEO’s compensation nor any other change in circumstances shall
cause any increase or decrease in the amount payable to the CEO under the Plan,
provided that nothing contained in this Amendment shall change the timing of the
payment to the CEO of his benefit in a single lump sum amount under the Plan;
and
WHEREAS, this Amendment shall be administered and interpreted consistently with
the intent and purpose expressed in the preceding paragraph;
NOW, THEREFORE, the Corporation hereby amends the Plan by:
1.    Adding a new subparagraph (g) at the end of Section 4.02 to read as
follows:


“(g) Notwithstanding any other provision of the Plan, but subject to the
provisions of Article X of the Plan (as modified by the Amendment to the Plan
dated December 20, 2013), the amount payable to the CEO on his Benefit
Commencement Date shall be determined as follows:
(i) The Monthly Retirement Income of the CEO shall be determined pursuant to the
preceding provisions of Section 4.02 as if the CEO had terminated employment on
November 30, 2013.
(ii) The Actuarial Equivalent lump sum value of the Monthly Retirement Income
determined pursuant to the preceding paragraph (i) shall be calculated based on
the actuarial factors that would be applied in the case of the CEO if his
Retirement Date was in 2013.
(iii) The amount determined pursuant to the preceding paragraph (ii), which
equals $20,486,888, shall be credited to a cash balance pension account to be
maintained under the Plan for the CEO.
(iv) The cash balance pension account described in the preceding paragraph (iii)
shall be maintained, without crediting any interest on the amount credited to
such cash balance account, until such time as payment of the benefit of the CEO
(which shall be treated for purposes of the other provisions of the Plan as
Post-2004 Monthly Retirement Income) is required by the other terms of the Plan,
at which




--------------------------------------------------------------------------------




time the amount credited to such cash balance pension account shall be paid to
the CEO, or, if applicable, his Beneficiary, pursuant to the other terms of the
Plan, and such payment shall be in satisfaction of all amounts owed to the CEO
(or his Beneficiary) under the Plan.”
2.    Amending Section 10.01 of the Plan to read in its entirety as follows:


“Section 10.01 (a) In the case of Members other than the CEO, the Committee may
forfeit the Pre-2005 Monthly Retirement Income and/or the Post-2004 Monthly
Retirement Income, or suspend the payment of the Pre-2005 Monthly Retirement
income, payable to any such Member, or Beneficiary of any such Member, if the
Committee determines, in its sole discretion, that such Member committed one or
more of the following acts while employed by the Employer:
(i)
Felonious criminal activity whether or not affecting the Employer.

(ii)
Disclosure to unauthorized persons of Employer information which is believed by
the Board of Directors to be confidential.

(iii)
Dishonesty or breach of any contract with, or violation of any legal obligation
to, the Employer.

(iv)
Gross negligence or insubordination in the performance of duties of the position
held by such Member.

(b) The Committee may forfeit or suspend the benefit of the CEO under the Plan
if the CEO commits one or more of the following acts while employed by the
Employer and the Committee gives the CEO written notice of its intention to do
so (such notice to be effective on the date it is given and such date being
called the “Forfeiture/Suspension Date”):
(i)
Any act of fraud, intentional misrepresentation, embezzlement, misappropriation
or conversion by the CEO of the assets or business opportunities of the Company
or any other entity that is related through common ownership to the Company (the
Company and all other entities related through common ownership to the Company
are individually called “Group Members” and collectively are called the
“Group”);

(ii)
Conviction of the CEO of (or plea by the CEO of guilty to) a felony (or a
misdemeanor that originally was charged as a felony but was reduced to a
misdemeanor as part of a plea bargain) or intentional and repeated violations by
the CEO of the Company’s written policies or procedures;

(iii)
Disclosure, other than through mere inadvertence or other than acting in the
course and scope of duties or pursuant to a subpoena, to unauthorized persons of
any Confidential Information (as defined below);

(iv)
Intentional and material breach of any contract with or violation of any legal
obligation owed to the Group, the Company or any Group Member provided that a
breach shall be considered intentional and material only if the CEO fails to
cure to the best of the CEO’s ability such breach within thirty (30) days after
delivery to the CEO of a notice from the Board specifying such breach;

(v)
The CEO’s (A) willful and intentional failure to materially comply (to the best
of his ability) with a specific, written direction of the Board of Directors
that is consistent with





--------------------------------------------------------------------------------




normal business practice and not inconsistent with the CEO’s responsibilities
under any employment agreement between the CEO and the Company, provided that a
failure shall be considered willful only if the CEO fails to cure to the best of
the CEO’s ability any such failure to materially comply with such written
direction of the Board of Directors within thirty (30) days after delivery to
the CEO of a notice from the Board of Directors specifying any such failure; and
further provided that any such failure shall not be deemed willful or
intentional if based on the CEO’s good faith belief, as expressed by written
notice to the Board of Directors given within thirty (30) days after such
failure, that the implementation of such direction of the Board of Directors
would be unlawful or unethical and such notice is accompanied by the opinion of
nationally recognized corporate counsel that such implementation would be
unlawful or unethical, (B) willful engagement in gross misconduct materially and
demonstrably injurious to the Group, the Company or any Group Member or (C)
material breach of any employment agreement between the CEO and the Company,
provided that such breach is not cured within thirty (30) days after delivery to
the CEO of a notice from the Board of Directors requesting cure; or
(vi)
Any intentional cooperation with any party attempting to effect a Change in
Control (as defined in any change in control or displacement agreement between
the CEO and the Company) unless (A) the Board of Directors has approved or
ratified that action before the Change in Control or (B) that cooperation is
required by law.

However, the CEO will not be considered to have committed any of the acts set
forth above solely because the CEO is absent from active employment during
periods of paid-time-off, consistent with the Company’s applicable paid-time-off
policy, sickness or illness or while suffering from an incapacity due to
physical or mental illness, including a condition that does or may result in a
Disability or other period of absence initiated by the CEO and approved by the
Company.
The CEO’s benefit under the Plan may not be forfeited or suspended unless:
(x)
No fewer than (30) days prior to the Forfeiture/Suspension Date, the Committee
provides the CEO with written notice (the “Notice of Consideration”) of its
intent to consider forfeiture or suspension of the CEO’s benefit under the Plan,
including a detailed description of the specific reasons which form the basis
for such consideration;

(y)
On a date designated in the Notice of Consideration, which date shall be at
least thirty (30) days following the date the Notice of Consideration is
provided, the CEO shall have the opportunity to appear before the Board of
Directors, with or without legal representation, at the CEO’s election, to
present arguments and evidence on his own behalf; and

(z)
Following the presentation to the Board of Directors as provided in
subparagraph (y) above or the CEO’s failure to appear before the Board of
Directors at the date and time specified in the Notice of Consideration, the
CEO’s benefit under the Plan may be forfeited or suspended only if the Board of
Directors, by a seventy-five percent  (75%) vote of its members (excluding the
CEO if he is a member of the Board of Directors), determines that the actions or
inactions of the CEO specified in the Notice of Consideration occurred, that
such actions or inactions constitute one or more of the acts set forth in
subparagraph  (i)





--------------------------------------------------------------------------------




through (vi) above and that the CEO’s benefit under the Plan shall be forfeited
or suspended.
(c)
“Confidential Information” means any and all information (other than information
in the public domain) related to the Group’s, the Company’s or any Group
Member’s business, including all processes, inventions, trade secrets, computer
programs, technical data, drawings or designs, information concerning pricing
and pricing policies, marketing techniques, plans and forecasts, new product
information, information concerning methods and manner of operations and
information relating to the identity and location of all past, present and
prospective customers and suppliers.”



IN WITNESS WHEREOF, this Amendment is adopted this 20th day of December, 2013.
FIRSTMERIT CORPORATION




By: /s/ Christopher J. Maurer_______________
Print Name: Christopher J. Maurer__________    
Title: Executive Vice President_____________




